DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 05/11/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-10, 12, and 13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 02/25/22 is withdrawn in view of the Applicant’s arguments.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashley I. Pezzner on 05/23/22.

The application has been amended as follows: 

1.	A compound of formula (1)

    PNG
    media_image1.png
    747
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    705
    641
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    529
    media_image3.png
    Greyscale
.

Allowable Subject Matter
5.	Claims 1-10, 12, and 13 are allowed.
	The closest prior art is provided by Gellerman et al. (Tetrahedron Lett. (1993), 34(11), 1827-30), which discloses the following compound:

    PNG
    media_image4.png
    217
    240
    media_image4.png
    Greyscale

(phenyl-ascididemin) (page 1828).  However, it is the position of the Office that neither Gellerman et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compound according to Applicant’s formula (1), particularly in regards to overcoming the list of compounds that are excluded from the invention.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786